Case 1:19-cr-20450-RNS Document 47 Entered on FLSD Docket 04/01/2021 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


   UNITED STATES OF AMERICA

          v.                                       Case No. 19-20450-CR-Scola

   ALEX NAIN SAAB MORAN, and                       NOTICE OF APPEAL
   ALVARO PULIDO VARGAS, a/k/a
   “German Enrique Rubio Salas,”

      Defendants.



  Notice is hereby given that ALEX NAIN SAAB MORAN, defendant in the above named case,

  hereby appeals to the United States Court of Appeals for the Eleventh Circuit from the Order

  Denying Motion to Vacate Order Conferring Fugitive Status and for Leave for Special

  Appearance to Challenge Indictment entered in this action on the 18th day of March, 2021.

  Dated: April 1, 2021                            Respectfully submitted,

  /s/ Lindy K. Keown                              /s/
  Lindy K. Keown                                  David B. Rivkin, Jr.*
  Baker & Hostetler LLP                           Lee A. Casey*
  200 South Orange Avenue                         Elizabeth Price Foley
  Suite 2300                                      Jonathan R. Barr*
  Orlando, FL 32801                               Kendall E. Wangsgard*
  lkeown@bakerlaw.com                             Richard B. Raile*
  (T) (407) 649-4000                              Baker & Hostetler LLP
  (F) (407) 841-0168                              1050 Connecticut Ave, NW
                                                  Suite 1100
  Jonathan B. New*                                Washington, DC 20036
  Baker & Hostetler LLP                           drivkin@bakerlaw.com
  45 Rockefeller Plaza                            (T) (202) 861-1500
  New York, NY 10111                              (F) (202) 861-1783
  jnew@bakerlaw.com
  (T) (212) 589-4200
  (F) (212) 589-4201

                           Attorneys for Defendant Alex Nain Saab Moran

  *Admitted pro hac vice
